                   Case 1:18-cr-00123-SPW Document 172 Filed 05/06/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 18-123-BLG-SPW-I
 NICHOLAS JOHN MONTANO                                                     USM Number: 11260-046
                                                                           Andrew Huff
                                                                           Defendant's Attorney



THE DEFENDANT:
 □    pleaded guilty to count(s)
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
      not guilty                                         1 and 2


The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:846=Cd.F Conspiracy To Possess With Intent To Distribute                                      08/19/2018
 Methamphetamine; 21:853(A)(!) and (2) Criminal Forfeiture
 21:84IA=Cd.F Possession With Intent To Distribute Methamphetamine; 18:2                          08/19/2018
 Aiding and Abetting; 21:853{A)(1) and (2) Criminal Forfeiture




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             May 6, 2021
                                                             Dale of Imposition of Judgment




                                                             jignature of Judge

                                                             Susan P. Watters
                                                             United States District Jydge_
                                                             Name and 'I'itle of Judge


                                                             May 6,2021
                                                             Date
Case 1:18-cr-00123-SPW Document 172 Filed 05/06/21 Page 2 of 7
Case 1:18-cr-00123-SPW Document 172 Filed 05/06/21 Page 3 of 7
Case 1:18-cr-00123-SPW Document 172 Filed 05/06/21 Page 4 of 7
Case 1:18-cr-00123-SPW Document 172 Filed 05/06/21 Page 5 of 7
Case 1:18-cr-00123-SPW Document 172 Filed 05/06/21 Page 6 of 7
Case 1:18-cr-00123-SPW Document 172 Filed 05/06/21 Page 7 of 7
